Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimers filed on 07/13/2022 disclaiming the terminal part of the statutory term of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U.S. patent numbers 10239891, 10890588, 10753942, and 10539560 have been reviewed and have been accepted.  The filing of the terminal disclaimers obviated possible double patenting rejections against the US patents.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 07/13/2022 in response to a telephone interview with Robert T. Ramos on 07/07/2022.
Claim 3 has been amended as follows:
Replace claim 3 with the followings:
--A device comprising a biopsy needle and a chamber capable of receiving a biopsied tissue wherein the needle and the chamber are integrated into the device so that the biopsied tissue is fed directly from the needle into the chamber wherein the chamber contains a solution comprising a conjugate of Formula I

    PNG
    media_image1.png
    39
    34
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    490
    620
    media_image2.png
    Greyscale
     or Formula II
	
	
    PNG
    media_image3.png
    324
    757
    media_image3.png
    Greyscale
;
	wherein R and R1 are independently C2-C18 alkyl or cycloalkyl groups, wherein the C2-C18 alkyl or the cycloalkyl group also contain 1 to 8 heteroatoms selected from the group consisting of oxygen, S(O)x, >NR3, -OP(O)yH, OS(O)zH, -C(O)-, amino, C1-C6 alkylamino, di(C1-C6alkyl)amino, -C(O))-, -C(O)NR3, -C(O)OH, -OH, and oxo; R2 is H or CH3; and 
L is a linker of from 1 to 20 carbon atoms and 1 to 6 heteroatoms selected from the group consisting of oxygen, S(O)x, >NR3, -OP(O)yH, -OS(O)zH, -C(O)-, amino, C1- C6 alkylamino, di(C1-C6alkyl)amino, -C(O)O-, -C(O)NR3, -C(O)OH, -OH, and oxo, wherein y and z are independently 1 or 2 and x is 0, 1 or 2; 
or pharmaceutically acceptable salts, tautomers, and/or solvates thereof of the compound of Formula I or Formula I; and further 
wherein said chamber is otherwise substantially non-fluorescent.--
Allowable Subject Matter
Claims 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art or records (Dan et al. Nature Medicine; Uhlman et al. US 8420396; and Robertson et al. Cell 2013) do not teach or reasonably suggest a conjugate of a folate-fluorescein diester wherein the diester comprises R and R1 as disclosed in the compound of formula I or II of claim 3, wherein R and R1 are independently C2-C18 alkyl or cycloalkyl groups, wherein the C2-C18 alkyl or the cycloalkyl group also contain 1 to 8 heteroatoms selected from the group consisting of oxygen, S(O)x, >NR3, -OP(O)yH, OS(O)zH, -C(O)-, amino, C1-C6 alkylamino, di(C1-C6alkyl)amino, -C(O))-, -C(O)NR3, -C(O)OH, -OH and wherein y and z are independently 1 or 2 and x is 0, 1 or 2;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641